Citation Nr: 1226106	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  04-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for a right knee disability.

3.  Entitlement to a rating higher than 10 percent for a bilateral foot disability, specifically, for bilateral hallux valgus with bunion and bilateral pes planus, status post bilateral chevron osteotomies.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, as well as the RO in Houston, Texas, after the Veteran relocated to Texas following the devastation of Hurricane Katrina.

In August 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) to schedule a hearing at the RO before a Veterans Law Judge of the Board.  This type of proceeding is also commonly referred to as a Travel Board hearing.  The Veteran had this hearing in August 2010.  The undersigned Veterans Law Judge of the Board presided.

The Veteran indicated that he was requesting another hearing in a VA Form 9 received in April 2011.  He referred to his bilateral foot and PFB issues, which he already had provided testimony concerning during his Travel Board hearing.  He is entitled to just one hearing concerning each claim, and this has been provided.  See 38 C.F.R. § 20.700(a).  Additional hearings are discretionary, and he has not identified any reason why his hearing was inadequate or what additional evidence he would present at a subsequent hearing; so good cause has not been shown for permitting an additional hearing.  He could at any time, however, submit additional evidence and his contentions in writing and he has done so.

In July 2011, the Board issued a decision denying claims of:  entitlement to service connection for Hepatitis C and an associated liver disability; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left wrist disability; entitlement to service connection for a neck disability; entitlement to service connection for a low back disability; entitlement to service connection for a left knee disability, including as secondary to the 
service-connected bilateral foot disability; entitlement to service connection for a left hip disability, also including as secondary to the service-connected bilateral foot disability; entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional low back disability; whether the Veteran's dependant may be recognized as a "helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits; entitlement to a rating higher than 10 percent for hypertension; and entitlement to an initial rating higher than 10 percent for sinusitis prior to June 20, 2007, and a rating higher than 30 percent since.

The Board, however, remanded the remaining four claims to the RO via the AMC for additional notice and development.  After the AMC complied with the remand directives, additional evidence was associated with the claims file subsequent to the AMC's most recent consideration of the claims in a March 2012 supplemental statement of the case (SSOC).  Because, later in March 2012, the Veteran submitted a waiver of review of the additional evidence by the AMC, as the Agency of Original Jurisdiction (AOJ), the Board may review this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As concerning the Veteran's petition to reopen his claim for service connection for a psychiatric disability, as well as the increased-rating claim concerning his service-connected bilateral foot disability, these claims require further development before being decided on appeal.  So the Board is again remanding them to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  A June 2004 rating decision considered and denied the Veteran's petition to reopen his claim for service connection for a right knee disability, as a residual of injury, because he had submitted copies of some of his service treatment records (STRs) that already had been considered and since the copies of the VA treatment records he also had submitted merely showed he had been seen at a VA medical center (VAMC) for complaints of right knee pain, which had been diagnosed as osteoarthritis and soft-tissue swelling, but which had not been etiologically linked to his military service.  He did not perfect an appeal of that decision.

2.  The additional evidence since received is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  His PFB, when in an active state, is manifested by one characteristic of disfigurement (elevated/keloided scars) and itching involving an exposed area.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision considering and denying the petition to reopen this claim for service connection for a right knee disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria are met, however, for a compensable rating - specifically, for a 10 percent rating for the PFB.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the PFB claim, a notice letter was sent to the Veteran in July 2001, so prior to initially adjudicating this claim in January 2002.  That letter was not wholly adequate, so subsequent notification letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in June 2007 and July 2009.  The letters, especially in combination, informed him of the evidence required to substantiate this claim for an increased rating and of his and VA's respective responsibilities in obtaining this supporting evidence.  An even more recent March 2012 SSOC appropriately readjudicated the claim, thereby curing the timing error in the provision of all required notice.  Prickett, 20 Vet. App. at 376.

As to the right knee claim, a July 2011 notification letter was required to correct prior notice deficiencies.  The Board explained in the July 2011 remand that compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), was necessary because the claim is a petition to reopen a previously denied claim of service connection for a right knee disability.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) indicated that the Veteran must be:  (1) notified of the evidence and information necessary to reopen the claim (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  This July 2011 letter was a corrective notice letter that complied with Kent and, because the subsequently-issued March 2012 SSOC readjudicated the claim, the timing error in the provision of this additional notice was also cured.  Prickett, 20 Vet. App. at 376.

VA also fulfilled its duty to assist the Veteran with these two claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and AMC obtained his STRs, VA outpatient treatment records, private treatment records, and records from the Social Security Administration (SSA).

For the PFB claim, VA compensation examinations were arranged with the most recent one conducted in August 2011 as directed by the Board's July 2011 remand.  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Partly based on the results of the VA examination on remand for his PFB, the Board is assigning a higher 10 percent rating, so a compensable rating, for this disability.  There is no indication or suggestion this disability has worsened to an even greater extent since that most recent VA examination as to, in turn, require another examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

A VA compensation examination was not initially provided for the right knee claim because the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  And as the Board will explain, since there is not this required new and material evidence, an examination is not required concerning this claim.  Id.

But having said that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court (CAVC) clarified that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the 
post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, however, even when the RO previously considered and denied this claim in June 2004, there was consideration of the Veteran's VA treatment records showing he had been seen at a VAMC for complaints of right knee pain, which had been diagnosed as osteoarthritis and soft-tissue swelling.  So, even in that earlier decision, there already was clear recognition he had a right knee disability.  More importantly, though, this right knee disability had not also been etiologically linked to his military service, such as by showing it either had incepted during his service or, if pre-existing, had been aggravated during or by his service beyond its natural progression.  So it is the critical element of medical nexus, not proof he has this claimed disability since this already has been conceded, which is the reason this claim has continued to be denied.  He therefore is not entitled to a VA compensation examination concerning this claim merely as a matter of course by showing further evaluation and treatment for this already acknowledged disability without suggestion of some sort of nexus or linkage between this disability and his military service, either based on direct or presumptive incurrence of this disability during his service or, alternatively, by way of aggravation of a 
pre-existing disability beyond its natural progression.  Moreover, the RO did provide him with a VA examination of this knee in September 2008 to address the additional possibility of his entitlement to secondary service connection.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning these claims and then some.  38 U.S.C.A. § 5103A.

In deciding these two claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Right Knee Disability

Background

Entitlement to service connection for a right knee disability (characterized as history of fracture of right knee with leg shortening) was initially denied in a July 1983 rating decision.  In December 1985, the RO explained that the Veteran's right knee disability claim was denied because he had a history of right leg injury at age 13 and it had not been aggravated by his military service.  After he filed another claim in May 1996, the RO denied the claim again in a June 1996 rating decision.  This additional denial was on the basis that new and material evidence had not been received.

He appealed the June 1996 denial to the Board and, in September 1998, the Board determined that the July 1983 rating decision was not final because he had not been properly notified of the decision or informed of his appellate rights.  The Board, however, when reconsidering the claim on the underlying merits rather than on the basis of reopening a previously denied claim, still denied the claim because it was determined his right knee disability had existed prior to his service and had not been aggravated during or by his service beyond its natural progression.

In a January 2002 rating decision, the RO took up the claim again sua sponte due to the enactment of the VCAA in the interim, in November 2000.  The claim was considered reopened, but the RO continued to deny the claim on its underlying merits because it was determined that a history of right knee fracture with leg shortening was not incurred in or aggravated by military service.  The Veteran filed another claim for service connection for a right knee disability in July 2003.  

The RO denied the claim on the basis that new and material evidence had not been received for the claim.  This was done in a June 2004 rating decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter dated later that month.  He thereafter filed a Notice of Disagreement (NOD) with the June 2004 decision and an SOC was issued in March 2005.  But, because he did not also subsequently file a Substantive Appeal, such as a VA Form 9 or equivalent statement, in a timely manner, the appeal of that June 2004 decision was not completed ("perfected"), so the decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

The present appeal stems, instead, from a more recent February 2006 petition to reopen this claim of service connection for a right knee disability that was denied by the RO in February 2007.  This denial was also based on the lack of receipt of new and material evidence pertaining to this claim.  In subsequent adjudications by way of a May 2009 rating decision and an August 2009 SOC, the RO appeared to adjudicate (but still deny) the claim on its underlying merits and also consider a new theory of secondary service connection (as due to the Veteran's service-connected bilateral foot disability).  But in the March 2012 SSOC, the AMC determined that new and material evidence had not in fact been received to reopen the claim.

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final and binding denial of the claim is, in fact, new.  As indicated by the applicable regulation, 38 C.F.R. § 3.156, and by case law, new evidence is that which was not of record at the time of the last final and binding disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it also is material.

As already alluded to, the Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  That is, it is not required the evidence in question be new, material, and raise a reasonable possibility of substantiating the claim; there are just two, not three requirements.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final and binding denial on any basis to determine whether a claim must be reopened, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final and binding denial pertinent to the claim now under consideration was the June 2004 RO decision.  For purposes of the new-and-material analysis, the credibility of the evidence since submitted or otherwise obtained is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).


The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the Board's analysis must end as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See, too, VAOPGCPREC 05-92 (March 4, 1992).

Analysis

The evidence previously of record includes the STRs, which show the Veteran had an entrance examination in March 1980.  The examiner indicated the lower extremities portion of the evaluation was abnormal.  It was noted in the summary of defects and diagnoses that the Veteran had a history of a right femur fracture with a surgical scar on his right knee as a result of a football injury in 1973.  The condition was not considered disabling (NCD) at the time of the examination.  Nevertheless, since it was documented ("noted") during that entrance examination, regardless of how severe or not severe it was considered, he cannot bring a claim for service connection for this disability, only instead a claim for service-connected aggravation of this disability.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted"" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Here, though, there was not just recited history but actual notation of a pre-existing injury.  This being the case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation of this pre-existing disability during or by his service beyond its natural progression.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  See also 
VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  He began serving on active duty that same month, so also in March 1980.

An entry from about a year and a half later, in November 1981, reflects that he complained of pain in his right knee after falling down while on guard duty.  But objective examination revealed just a minor abrasion on this knee and the previously-identified surgical scar.  The assessment was deferred as he was transferred from the Battalion Aid Station to the Medical Clinic.

He subsequently reported symptoms of swelling, a popping sound, and pain.  He also reported that he had a compound fracture of the same knee while in civilian life, so presumably referring to the injury he had sustained prior to service.  Examination showed no edema, a small abrasion, sharp pain on palpation, but full range of rotation and negative instability testing.  X-rays were taken and they, too, were negative.  The examination was then characterized as within normal limits, except for some decreased range of motion to flexion and an abrasion.  The assessment was soft-tissue trauma.  A separation examination was conducted in December 1982.  The Veteran reported a history of broken bones, and the 1973 
pre-service right knee fracture and surgery were again noted.  His lower extremities portion of the examination was considered abnormal, as the right knee surgical scar was noted.  But no other physical defects or abnormalities of this knee were noted or observed.

Also previously of record was a June 1983 VA examination report that was conducted in connection with his bilateral foot disability claim.  The examiner provided a diagnosis of history of a right tibia fracture requiring an operation with fixation and pins at age 13 with shortening of the right leg.  There was mild loss of flexion with instability.  Military service was not referenced, but the Veteran reported that he had injured his right knee just three weeks prior while weight lifting.

A Dr. R.M. saw the Veteran in September 1985 and performed arthroscopic surgery on the right knee after treating him for complaints involving this knee.  The right femur fracture was also noted, but the date was listed as "1963" (rather than 1973).  Included in the records was an October 1978 entry noting a hyper-extension injury to the right knee while playing football.  Also, an April 1984 arthrogram showed what may have been an old fracture of the distal femur.

VA treatment records, dated from January 1985 to October 1989, show treatment for complaints of right knee pain.  In August 1994, a Dr. H.D. noted a history of right knee surgery when the Veteran was a child.  A September 1987 record from Dr. K.R. showed the Veteran had arthritis of the right knee and a history of previous surgery.

An April 1996 statement from a Dr. M.L. was also previously of record.  X-rays showed right knee arthritis and a history of surgery in September 1985 was noted.  Dr. M.L. asserted the Veteran then currently had swelling, pain, and arthritis of the right knee as a result of the service-connected injury that he [the Veteran] says he had in the military.  All of this evidence was considered by the Board in September 1998 when the claim was denied on the merits.

Other evidence previously of record included additional VA treatment records from as early as February 1983.  Right knee complaints were noted in June 1983 after the Veteran was performing squats while weight-lifting, which is similar to the June 1983 VA examination account.  The records contain diagnoses of chondromalacia patella, right leg shortening, possible meniscus tear, and possible early degenerative joint disease, i.e., arthritis.  More recent VA treatment records previously on file, dated through May 2004, continued to show evidence of arthritis of the right knee and complaints of right knee pain.  Arthritis was confirmed on radiographic testing in September 2001 and July 2003.


Private treatment records from 2004 include a January 2004 statement from Dr. R.M., who indicated that he had performed the 1973 surgery on the Veteran's right knee.  It was noted that the Veteran had since developed degenerative arthritis.  Dr. R.M. believed the Veteran was applying for some form of disability and provided a diagnosis of degenerative arthritis of the right knee.  A Dr. J.S., in February 2004, noted the Veteran's history of right knee surgery in 1973.  The Veteran also reported injuring his right knee during military service when he fell and then he subsequently had arthroscopic surgery in 1985 and 1987.  The RO considered all of this evidence in the June 2004 rating decision.  The RO, however, determined that new and material evidence had not been received to reopen the claim.

A significant amount of evidence has been added to the record since the June 2004 rating decision, much of which is new as it was not previously before VA decision makers.  Non-VA treatment records include records from the Houston County Jail in 2005 showing treatment for right knee pain.  Treatment records from Houston Doctor's Medical Clinic from November 2007 also show complaints of right knee pain.  A February 2008 MRI showed a meniscus tear, arthritis, chondromalacia, and other problems with this knee.

Records from the Veteran's disability claim with SSA also have been obtained.  He was found to be disabled as of November 1, 2002.  Severe impairment was noted resulting from cervical degenerative disc disease with herniated nucleus pulposus and radiculopathy; osteoarthritis of the right knee and bilateral feet; hepatitis C; hypertension; chronic sinusitis; chronic paranoid schizophrenia; personality disorder; and a history of substance abuse in remission.  A December 2003 disability evaluation by a Dr. M.E. included an impression of arthritis of the right knee with a history of multiple surgeries.  The SSA records also contained duplicate VA treatment records.

VA treatment records, dated through April 2012, have been obtained from the VA Medical Centers (VAMCs) in Biloxi, Mississippi, and Houston, Texas.  In March 2008, the Veteran was seen for degenerative joint disease of the right knee.  At that time, he was told he was too young for a total knee replacement.  He also reported that his right knee pain had been going on since 2007 when he was in an accident involving being dragged by a truck.  By August 2008, his right knee complaints had increased and he was scheduled for a knee replacement to address the osteoarthritis.  The operation, a right total knee arthroplasty, occurred at the Houston VAMC on August 15, 2008.  He then underwent physical therapy for his right knee.  After physical therapy, he was seen for follow-ups in March 2011 and February 2012 and he had no complaints regarding the knees other than pain in cold weather.

He a VA compensation examination in September 2008, in part, to address whether his right knee disability was secondary to his service-connected bilateral foot disability.  The Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen the claim.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Additionally, he must still present new and material evidence with respect to the claim even if a new theory of service connection is set forth.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that a new theory of causation does not itself constitute a new claim).  See, too, Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); and Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd on other grounds in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability).

The claims file was made available to the September 2008 VA examiner and he noted an accurate medical history.  After a physical examination and X-rays of the right knee, the examiner provided a diagnosis of postoperative total knee arthroplasty of the right knee.  The examiner gave the opinion that, since there is no evidence-based medicine to support compensatory changes in joints, the Veteran's disabilities (including his right knee) are not secondarily connected to his bilateral pes planus.  The examiner stated that foot pain and problems do not cause degenerative changes in the knees or hips.  According to the examiner, the Veteran's football injury and operation in 1973 (prior to his service) would definitely set him up for the possibility of a traumatic arthritic joint resulting in the total knee arthroplasty in 2008.

The Veteran provided testimony at a Travel Board hearing in August 2010.  As specifically concerning this right knee claim, he stated that he was treated for a right knee injury during his military service when he fell from a fight with an enlisted officer and that he now had Titanium in both knees.  He also indicated that the right knee injury had occurred at the same time he injured his neck and back.  As well, he recalled having surgery on his right knee from a football injury when he was 13 years old.  In submitted statements, he reiterated that he injured his right knee after the fall in service and that he has had multiple post-service right knee surgeries.

In consideration of the additional evidence received since the final and binding June 2004 RO decision, the Board finds that the additional evidence is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  First, the evidence merely reiterates the existence of a current disability - both arthritis of the right knee with other problems and then, eventually, because of the continued progression of the arthritis, the right total knee arthroplasty after the August 2008 surgery.  This element of the service-connection claim already had been substantiated by the evidence reviewed for the June 2004 decision and, in fact, all of the previous decisions when this claim was adjudicated.  Thus, while there is new evidence pertaining to the existence of a current disability, this evidence is not material because a current disability was already shown.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition, such as by showing ongoing treatment of it, are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).


The salient point is that none of the new evidence shows the Veteran's pre-existing right knee disability (the fracture from a football injury noted during his military entrance examination) increased in severity during his service beyond the conditions natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease).  Independent medical evidence generally is needed to support a finding that a pre-existing disability increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic worsening of his disability during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).


The records concerning his service showing treatment for right knee complaints in November 1981 were already of record and previously considered by VA adjudicators, and it was determined this evidence did not show the required aggravation of the pre-existing disability over and beyond its natural progression.  None of his medical treatment providers who offered the new medical evidence provided any opinion or suggestion that his pre-existing right knee disability increased in severity during his service, certainly not beyond the condition's natural progression.  Moreover, the new medical evidence does not suggest he developed a different right knee disability that may be attributable to his military service in some other regard.

After the June 2004 decision, he set forth a new theory of entitlement with respect to secondary service connection.  See 38 C.F.R. § 3.310(a) and (b) (service connection also may be granted for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury).  See, too, Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although the RO was not required to provide an examination without the submission of new and material evidence, one was provided in September 2008 to address this alternative possibility of secondary service connection.  This examination did not, however, result in new and material evidence because the examiner's opinion weighs against the claim and not for it.  The Veteran's secondary theory was not endorsed by the examiner, in fact, to the contrary, he outright refuted it.  Therefore, the claim is not reopened merely because this new theory was presented.  See Ashford, 10 Vet. App. at 120.

The Board also has considered the Veteran's statements and hearing testimony in support of his claim.  These statements, for the most part, are merely redundant and cumulative of his statements in his previous claims.  He has, in the past, asserted that his right knee disability was aggravated or is related to his military service and that he injured his right knee in service.  His new statements continue this contention but do not rise to the level of new and material evidence because they do not relate to an unestablished fact necessary to substantiate this claim and do not raise a reasonable possibility of substantiating this claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  As mentioned, the only new allegation is that his right knee disability is secondary to his service-connected bilateral foot disability, but the VA examiner discredited this other notion.

So, under these circumstances, the Board concludes that new and material evidence has not been received; hence, the requirements to reopen this claim of entitlement to service connection for a right knee disability have not been met, and the appeal of this claim must be denied.  As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  PFB

Legal Criteria and Background

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In an August 1999 rating decision, service connection was granted for PFB and a noncompensable, or zero percent, rating was assigned.  The Veteran filed the present claim for increase in July 2001 when he contacted the RO and said his skin condition was progressively worsening.

The RO has rated this disability by analogy under Diagnostic Code 7806, which pertains to dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  But since the medical evidence indicates that the predominant feature of this disability involves residual scars of the face and neck, the disability may also be evaluated under Diagnostic Code 7800, as it pertains to disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  And see 38 C.F.R. § 4.118, Diagnostic Code 7813 (listing a similar disability in tinea barbae, which is to be evaluated as disfigurement of the head, face, or neck, as scars, or as dermatitis, depending upon the predominant disability).

During the pendency of the claim, substantive changes were made to the Rating Schedule for evaluating disabilities involving the skin, first effective August 30, 2002.  See 67 Fed. Reg. 49590-99 (July 31, 2002).  Then, effective October, 23, 2008, the Rating Schedule was again amended, but this time only for evaluating scars.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  VA must consider the effects of the Veteran's PFB under each set of criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  In this regard, the effective date of the second revisions for scars is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  See the preamble to 38 C.F.R. § 4.118.  Although no such request was expressly made, the AMC considered the revised criteria in the March 2012 SSOC.  Thus, the Board will consider the most recent criteria for rating scars as well.

In regards to evaluating eczema under the former provisions, a noncompensable rating is warranted when there is slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is assigned when there is exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is assigned when there is constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted when there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant disfigurement.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).

The revised provisions of Diagnostic Code 7806 allow for a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2011).

Under the former Diagnostic Code 7800 for evaluating disfigurement of the head, face or neck, a slight disfigurement is rated as noncompensable (zero percent).  A 10 percent disability rating requires moderately disfiguring scars.  A 30 percent disability rating requires a disfiguring scar that is severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent disability rating requires a complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

The revised rating criteria for disfigurement of the head, face, or neck are also set forth in Diagnostic Code 7800.  Under that diagnostic code, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Note 3 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Id.

The third revision for evaluating scars is similar to the second for Diagnostic Code 7800.  The rating criteria indicated that Diagnostic Code 7800 applies to burn scars, other scars, or other disfigurement.  A Note 4 was added stating that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Also, Note 5 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Analysis

The evidence associated with the claims file since the time period one year before the claim was filed includes a report of a VA skin examination conducted in August 2001.  Although the Veteran's medical records were not available for review at that time, the examiner noted an accurate medical history of the Veteran having a history of PFB since the 1980s during military service.  Previously, the condition caused multiple bumps, especially after shaving.  There was also inflammation and infection in some of the skin lesions on the face.  At the time of the examination, the condition was significantly improved and the Veteran's bearded area appeared smooth without any significant skin lesions or bumps.  He did have a complaint of mild tenderness of the skin in the bearded area especially on touching.  The examiner noted that physical examination did not reveal any significant follicular lesion on the face except a few macular popular spots on the cheeks and chin area.  The diagnosis was minimal PFB.  The examiner stated that there was no significant disfigurement or disability noted at that time.  Color photographs were provided and they appear to be consistent with the examiner's description of the Veteran.

Treatment records from the Biloxi VAMC show that the Veteran was seen for a dermatology consultation in September 2002.  Physical examination revealed scattered hyperpigmented papules over the bearded area.  The impression was PFB and topical ointment was prescribed.  A photograph of the face and neck that was submitted by the Veteran in December 2002 was similar to the prior photographs.

In April 2006, the Veteran underwent another VA compensation examination in connection with the claim.  Although the claims file was not available for review, a physical examination was conducted.  The Veteran reported no treatment at the present time or within the previous 12 months.  The local symptoms were itching and burning when the lesions occur.  There were no systemic manifestations.  The examiner stated that there were no active folliculitis barbae lesions on the face, but there were some scars from previous lesions.  The diagnosis was PFB.

A December 2006 VA treatment record shows treatment for impetigo on the ears but not PFB was noted at that time.  In January 2007, he sought treatment for body-wide itching and welts that were thought to be urticaria or hives, but again PFB was not referenced.

A VA compensation examination was conducted in June 2007.  The claims file was available for review and physical examination showed no pustular lesions.  The diagnosis was normal skin examination.  The examiner stated that the skin was completely normal without any signs of PFB.  It was noted that the Veteran was aware that constant use of a razor blade to his face would cause an outbreak of folliculitis.  He consequently managed to shave every four days to prevent such an outbreak.

VA treatment records show continued treatment for body-wide urticaria in 2008 and for a fungal infection of the right knee in February 2009.  The records do not show treatment for PFB during this time period.

The Veteran provided testimony at a Travel Board hearing in August 2010.  He referred to a skin condition characterized as dermatitis.  He stated that it had gotten worse in trying to control it and that VA dermatology had controlled it with a pill.

In November 2010, January 2011 and April 2011, the Veteran sought treatment from the VA dermatology clinic.  A history of PFB and allergies was noted.  The primary problem was identified as superficial perivascular dermatitis that had affected his face and trunk.  For PFB, he was prescribed topical medication, and was told to continue trimming his hair and not to use razors.  

In August 2011, the Veteran underwent a VA skin and a scar compensation examination that was conducted pursuant to the Board's July 2011 remand directives.  The same VA physician conducted both examinations and he reviewed the evidence in the claims file.  The examiner noted the Veteran's history of both PFB and another skin condition, characterized in the report as eczema.  The examiner stated that there was no present rash affecting the other areas of the body, only papular, follicular eruptions consistent with PFB.  The diagnoses were eczema and PFB.  The examiner indicated that less than 5 percent of exposed areas were affected and less than 5 percent of total body area was affected.

Specifically as to scars, the August 2011 VA examiner identified two scars in the right cheek area that he attributed to PFB.  One scar was measured 1.5 cm in length and the other 1 cm.  Both were measured as less than .5 cm in width and less than 39 sq cm in area.  The examiner commented that the scars were not painful to palpation, were not unstable (without frequent ulcerations or breakdowns), did not cause limitation of motion or loss of function, did not adhere to underlying tissue, did not cause underlying soft tissue damage, did not result in underling tissue loss, were not depressed, did not have an abnormal texture, and were not hypo- or hyperpigmented.  The examiner did characterize the scars as raised keloid-like, elevated, and that they were indurated or inflexible.  For these facial scars, the examiner indicated that there was no disfigurement or asymmetry of the head, face, and/or neck.  The only daily activity affected was grooming.  The diagnosis was scars to the right cheek secondary to PFB.  Color photographs were taken that appear to be consistent with the examiner's characterization of the PFB.  The examiner also commented on surgical scars affecting the knees, but that portion of the examination is not relevant to the claim.

The Veteran was again seen in the VA dermatology clinic in April 2012.  It was noted that his PFB was well controlled and he was to continue on topical medication and to refrain from using razors.  Notably, very few hyperpigmented papules were seen in the beard area at that time.  The primary diagnosis was characterized as prurigo, which affected multiple areas of his body.

In evaluating the Veteran's PFB during this rating period, several aspects of the matter must be addressed.  First, the Veteran appears to have another skin condition but he is only service connected for PFB.  Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beards of men of African descent, especially in the submandibular region of the neck . . . [it] affects exclusively those who shave.  See Dorland's Illustrated Medical Dictionary at 1533 (30th ed. 2003).  Thus, PFB affects the bearded area only.  The Veteran's other skin condition, variously diagnosed as urticaria, superficial perivascular dermatitis, eczema, and prurigo is shown by the evidence to have affected other areas of his body, including other areas of his face and of the trunk.  Because those manifestations are readily discernible as they affect areas not affected by the PFB, that symptomatology is excluded from the evaluation.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is due to the service-connected disability versus those that are not).  Here, only those symptoms affecting the bearded area due to PFB are of import.

Second, the evidence tends to show that the Veteran's PFB is not in an active state at all times.  In fact, during many time periods throughout the rating period, the Veteran's PFB was essentially asymptomatic.  For instance, the April 2006 examiner stated that there were no active folliculitis barbae lesions on the face.  Additionally, the VA treatment records are absent complaints of or treatment for PFB during several time periods.  But at other times, the PFB did produce symptoms.  This is not surprising for PFB as the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408(1994).  In that case, the Court concluded an examination during an inactive or remission phase did not accurately reflect elements of a skin condition that caused the Veteran to miss three to four months of work at a time.  Here, the August 2011 VA examination appears to capture the type of symptomatology manifested by the Veteran's PFB when it is active.  The type of scarring in the beard area seen at that examination is likely reflective of the severity of the PFB throughout the rating period whenever it was in an active state.

In applying the symptoms evidenced in the record during the rating period, the Board first considers the revised rating criteria for evaluating dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  At no time during the rating period, and particularly since the effective date of the criteria (August 30, 2002), does the evidence show that the Veteran's PFB has required systemic therapy such as corticosteroids or other immunosuppressive drugs to treat it.  VA examination reports and treatment record reflect only topical medication for treatment.  Additionally, the evidence shows that the PFB affects less than 5 percent of exposed areas.  The August 2011 VA examiner expressly commented on this aspect when symptomatic scarring was active.  Because a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and when no more than topical therapy is required during the past 12-month period, a compensable rating is not warranted under revised Diagnostic Code 7806.

As to the revised (and third revision) of the rating criteria for disfigurement, the evidence tends to show at first blush that the Veteran's PFB is not disfiguring as the VA examiners, including the most recent one in August 2011, have expressly stated it is not disfiguring.  Additionally, the associated color photographs do not appear to show any readily viewable disfigurement of the bearded area.  Nonetheless, the August 2011 examiner characterized the two PFB-related scars as "elevated," an apparent reference to mean they are keloided or akin to this.  None of the other eight characteristics of disfigurement have been shown, but surface contour of scar elevated or depressed on palpation has been.  The rating criteria explicitly list an elevated scar on the face as a characteristic of disfigurement and, despite medical assessments indicating no disfigurement, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) and 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).   Thus, a compensable rating, in this case 10 percent is indeed warranted for PFB, but only from August 30, 2002 under this diagnostic code.

In order to reach back further, that is earlier than August 30, 2002, the earlier version of Diagnostic Code 7806 is for application.  The April 2006 VA examiner noted and appeared to endorse the Veteran's statement that the PFB lesions itched and burned when they appeared.  While itching involving a nonexposed area would be noncompensable, the Veteran's PFB is of the exposed bearded area and therefore is compensable to 10 percent because there is itching involving an exposed surface when there are active lesions.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Accordingly, a 10 percent rating is warranted for the Veteran's PFB for the entire rating period.  See Hart, 21 Vet. App. at 509-10.  As discussed above, the criteria have been met under the old Diagnostic Code 7806 for the entire period and under the newer versions of Diagnostic Code 7800 since August 30, 2002.  But to combine the two ratings would be pyramiding under 38 C.F.R. § 4.14, so only one 10 percent rating is warranted.

As noted previously, none of the criteria have been met for an even higher rating under revised Diagnostic Code 7806.  Additionally, a higher rating is not warranted under former Diagnostic Code 7806 because the itching has not been shown to be constant and there has been no showing of extensive lesions, marked disfigurement, ulceration, systemic or nervous manifestations, or exceptionally repugnant disfigurement.  Also, as noted previously, only one characteristic of disfigurement has been shown, so a higher rating is not warranted under either of the revised Diagnostic Codes 7800, and also because there has been no showing of a gross distortion or asymmetry of a feature of the face.  Lastly, the old version of Diagnostic Code 7800 does not allow for a rating in excess of 10 percent because there have been no severely disfiguring scars, or complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  

Therefore, a 10 percent rating is warranted, but the preponderance of the evidence is against an even higher rating for his PFB, in turn meaning the 
"benefit-of-the-doubt" rule is inapplicable, and an even higher rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's PFB is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability (scarring, itching, appearance, etc.) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The petition to reopen the claim for service connection for a right knee disability is denied.

However, a 10 percent rating (so a compensable rating) is granted for the pseudofolliculitis barbae, subject to the laws and regulations governing the payment of VA compensation.



REMAND

A remand is necessary to obtain any existing, but outstanding, treatment records with respect to the remaining claims concerning a psychiatric disability and the service-connected bilateral foot disability.  On a VA Form 21-4142 recently dated in April 2012, the Veteran indicated he had received psychiatric treatment at the Shamrock Clinic in Houston, Texas, from 2007 to August 2011.  He additionally indicated on another form that he was returning to see a Dr. H for psychiatric treatment at the Biloxi VAMC.  On a third VA Form 21-4142 dated in April 2012, the Veteran indicated that he had received injections in both feet in April 2012 from Codwell Family Foot Center in Houston, Texas, and that he had seen Dr. C, a podiatrist, since May 2011.  The AMC has not obtained any of these treatment records as the Veteran submitted these forms after the case was recertified to the Board.

VA's duty to assist the Veteran with these claims includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1), (c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611(1992) (VA has constructive, if not actual, notice and possession of records generated by VA, even if not physically in the file).  Because any record of treatment for a psychiatric disability and foot disability may be pertinent to these VA claims, the AMC must attempt to obtain these additional records and, if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain these records would be futile. The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).


Accordingly, these remaining two claims are REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA medical records concerning any recent evaluation or treatment the Veteran has received for his psychiatric disability at the Biloxi VAMC that are not already of record.  And because these records are in the possession of a Federal department or agency, namely, VA, the requests for these records are governed by 38 C.F.R. § 3.159(c)(2) . He also must be appropriately notified of any inability to obtain any existing records.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain all relevant private medical records concerning any revaluation or treatment the Veteran received for his psychiatric disability at Shamrock Clinic, and for his foot disability from Codwell Family Foot Center, both of which are located in Houston, Texas.  The Shamrock Clinic request should be for records since at least 2007 and the Codwell Family Foot Center request should be from at least May 2011.  As these records are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  Appropriately notify the Veteran of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).

3.  Then readjudicate these remaining two claims in light of the additional evidence received since the most recent SSOC.  If any claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file tot the Board for further appellate consideration of any remaining claim.

By this remand, the Board intimates no opinion as to any final outcome warranted for these claims.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


